In a juvenile delinquency proceeding pursuant to Family Court Act article 3, the appeal is from an order of disposition of the Family Court, Queens County (Hunt, J.), dated October 18, 2005, which, after a hearing, and upon a fact-finding order of the same court dated September 13, 2005, made upon the appellant’s admission that he had committed an act which, if committed by an adult, would have constituted the crime of making graffiti, adjudged him to be a juvenile delinquent and placed him on probation for a period of 12 months under stated terms and conditions, including directing him to perform community service.
Ordered that the order of disposition is affirmed, without costs or disbursements.
Contrary to the appellant’s contention, the Family Court providently exercised its discretion in placing him on probation and directing him to perform community service, particularly in view of the appellant’s poor record of performance and attendance in school, his two prior school suspensions, an indication that he presents behavioral problems both at home and in school, and the recommendation made in the probation report (see Matter of Steven R., 230 AD2d 745 [1996]; Matter of Christopher B., 229 AD2d 390 [1996]; Matter of Nikkia C., 187 AD2d 581 [1992]; Matter of Rufino M., 168 AD2d 385 [1990]; Matter of Raymond A., 136 AD2d 700 [1988]). The appellant was not entitled to an adjournment in contemplation of dismissal merely because this was his first “brush with the law” (Matter of Nikita P., 3 AD3d 499, 501 [2004]; see Matter of Gerald W., 12 AD3d 522 [2004]; Matter of Steven R., supra; Matter of Rufino M., 168 AD2d 385, 386 [1990]). Florio, J.P., Goldstein, Mastro and Fisher, JJ., concur.